Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 20, 2022

                                      No. 04-22-00077-CV

                           IN THE INTEREST OF V.M.M., a child,
                                       Appellant

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021EM504017
                          Honorable Nick Catoe Jr., Judge Presiding


                                         ORDER
        The reporter’s record in this case was due on April 8, 2022. On February 15, 2022, the
trial court judge filed a trial court recording. The record did not contain the logs as required by
Texas Rule of Appellate Procedure 13.2. See TEX. R. APP. P. 13.2(b) (requiring court recorder to
“make a detailed, legible log of all proceedings being recorded”). We ORDER the court
coordinator to file a response on the status of the logs within ten (10) days of the date of this
order.



                                                     _________________________________
                                                     Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of April, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court